Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 16, 2019

                                          No. 04-19-00007-CV

                                       IN RE Candace HARDIN

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On January 4, 2019, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on January 16, 2019.



                                                              Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.


                                                              Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2016CI20115, styled Candace Denman v. Derrick Denman, pending in the
150th Judicial District Court, Bexar County, Texas, the Honorable Renée Yanta presiding.